DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Claims 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 34, recites the limitation "the sample" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claims 35-41 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency from Claim 34.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 7-13, 17-24, 31-36 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2008/0023855 A1 by Ghinovker et al (hereinafter Ghinovker).

Regarding Claim 1, Ghinovker teaches a metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]), comprising: 
a first target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74A, 74D, Par. [0063, 0072]) formed on one or more layers of a sample (Abstract: two or more successive layers of a substrate, Par. [0043]: layers of a semiconductor wafer), wherein the first target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74A, 74D, Par. [0063, 0072]) comprises at least one first target structure (Fig. 2 @ 74A or 74D, Par. [0063, 0072]) formed within at least one of a first working zone (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A, 72C form the first working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]) or a second working zone (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72B, 72D form the second working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]), wherein each first target structure (Fig. 2 @ 74A, 74D, Par. [0063]) comprises one or more first pattern elements (Fig. 2 @ 76, Par. [0063]) formed along at least one of a first (Abstract: first direction, Par. [0013, 0072, 0075]); and 
a second target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74B, 74C, Par. [0063, 0072]) formed on one or more layers of the sample (Abstract: two or more successive layers of a substrate, Par. [0043]: layers of a semiconductor wafer), wherein the second target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74B, 74C, Par. [0063, 0072]) comprises at least one second target structure (Fig. 2 @ 74B or 74C, Par. [0063, 0072]) formed within at least one of the first working zone (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A, 72C form the first working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]) or the second working zone (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72B, 72D form the second working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]), wherein each second target structure (Fig. 2 @ 74B, 74C, Par. [0063, 0072]) comprises one or more second pattern elements (Fig. 2 @ 76, Par. [0063]) formed along at least one of the first measurement direction or the second measurement direction (Abstract: first direction, Par. [0013, 0072, 0075]), and wherein a center of symmetry of the first working zone of the metrology target and a center of symmetry of the second working zone of the metrology target overlap when an overlay error between one or more (Par. [0003, 0072-0075], Claim 2: each layer is designed to be rotationally symmetric (overlap) at 0, 90, 180, 270, and 360 degrees around the center of the overlay mark when there is no overlay error), and wherein a difference with respect to the overlap of the center of symmetry of the first working zone and the center of symmetry of the second working zone is indicative of one or more overlay errors between layers of the metrology target along at least one of the first measurement direction or the second measurement direction (Par. [0003, 0072-0075], Claim 2: each layer is designed to be rotationally symmetric (overlap) at 0, 90, 180, 270, and 360 degrees around the center of the overlay mark when there is no overlay error and another word, not symmetric (difference with respect to the overlap of the center of symmetry) there is overlay error) (Also see Fig. 9, Par. [0105-0113]).  

Regarding Claim 2, Ghinovker teaches wherein the first target structure set comprises at least one of one or more one-dimensional periodic target structures or one or more two- dimensional periodic target structures (Fig. 2, 9, Par. [0010, 0019, 0043, 0063, 0072], Claim 1).  

Regarding Claim 3, Ghinovker teaches wherein the second target structure set comprises at least one of one or more one-dimensional periodic target structures or one or more two-dimensional periodic target structures (Fig. 2, 9, Par. [0010, 0019, 0043, 0063, 0072], Claim 1) (Also see Par. 0111-0112]). 

Regarding Claim 7, Ghinovker teaches wherein at least a portion of the first working zone (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A, 72C form the first working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]) is adjacent (Fig. 2, illustrates such configuration) to at least a portion of the second working zone (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72B, 72D form the second working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]) along an x-direction (Fig. 2, illustrates such configuration).  

Regarding Claim 8, Ghinovker teaches wherein at least a portion of the first working zone (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A, 72C form the first working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]) is adjacent (Par. [0075], Fig. 2, illustrates such configuration) to at least a portion of the second working zone (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72B, 72D form the second working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]) along a y-direction (Par. [0075]).  

Regarding Claim 9, Ghinovker teaches a system (Fig. 19, Par. [0148]) comprising: 
a controller (Fig. 19 @ 328, Par. [0148]) communicatively couplable to one or more metrology sub-systems (Par. [0150-0151]), wherein the controller includes one or more processors (Fig. 19 @ 328, Par. [0148], inherently teaches processor), wherein the one or more processors are configured to execute a set of program instructions maintained in memory (inherently teaches processor, memory, instructions), wherein the set of program instructions is configured to cause the one or more processors (Fig. 19 @ 328, Par. [0148], inherently teaches processor) to: 
receive, from the one or more metrology sub-systems (Par. [0150-0151]), one or more signals indicative of illumination emanating from a metrology target (Fig. 19 @ 322, Par. [0148, 0150]) of a sample (Fig. 19 @ 324, Par. [0148, 0150]), wherein the metrology target (Fig. 19 @ 322, Par. [0148, 0150]) of a sample (Fig. 19 @ 324, Par. [0148, 0150]) comprises: 
a first target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74A, 74D, Par. [0063, 0072]) formed on one or more layers of the sample (Abstract: two or more successive layers of a substrate, Par. [0043]: layers of a semiconductor wafer), wherein the first target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74A, 74D, Par. [0063, 0072]) comprises at least one first target structure (Fig. 2 @ 74A or 74D, Par. [0063, 0072]) formed within at least one of a first working zone (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A, 72C form the first working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]) or a second working zone (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72B, 72D form the second working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]), wherein each first target structure (Fig. 2 @ 74A, 74D, Par. [0063]) comprises one or more first pattern elements (Fig. 2 @ 76, Par. [0063]) formed along at least one of a first measurement direction or a second measurement direction (Abstract: first direction, Par. [0013, 0072, 0075]); and 
a second target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74B, 74C, Par. [0063, 0072]) formed on one or more layers of the sample (Abstract: two or more successive layers of a substrate, Par. [0043]: layers of a semiconductor wafer), wherein the second target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74B, 74C, Par. [0063, 0072]) comprises at least one second target structure (Fig. 2 @ 74B or 74C, Par. [0063, 0072]) formed within at least one of the first working zone (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A, 72C form the first working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]) or the second working zone (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72B, 72D form the second working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]), wherein each second target structure (Fig. 2 @ 74B, 74C, Par. [0063, 0072]) comprises one or more second pattern elements (Fig. 2 @ 76, Par. [0063]) formed along at least one of the first measurement direction or the second measurement direction (Abstract: first direction, Par. [0013, 0072, 0075]), and wherein a center of symmetry of the first working zone of the metrology target and a center of symmetry of the second working zone of the metrology target overlap when an overlay error between one or more layers of the sample is not present (Par. [0003, 0072-0075], Claim 2: each layer is designed to be rotationally symmetric (overlap) at 0, 90, 180, 270, and 360 degrees around the center of the overlay mark when there is no overlay error), and wherein a difference with respect to the overlap of the center of symmetry of the first working zone and the center of symmetry of the second working zone is indicative of one or more overlay errors between layers of the metrology target along at least one of the first measurement direction or the second measurement direction (Par. [0003, 0072-0075], Claim 2: each layer is designed to be rotationally symmetric (overlap) at 0, 90, 180, 270, and 360 degrees around the center of the overlay mark when there is no overlay error and another word, not symmetric (difference with respect to the overlap of the center of symmetry) there is overlay error) (Also see Fig. 9, Par. [0105-0113]); 38P5846PATENT 
generate at least a first overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the first target structure set (Par. [0072-0073, 0148, 0150]); 
(Par. [0072-0073, 0148, 0150]); and 
determine an overlay error of the sample based on the first overlay measurement and the second overlay measurement (Par. [0072-0073, 0148, 0150]).  

Regarding Claim 10, Ghinovker teaches wherein the first metrology measurement comprises an overlay metrology measurement along at least one of the first measurement direction or the second measurement direction (Abstract: first direction, Par. [0013, 0072, 0075]).  

Regarding Claim 11, Ghinovker teaches wherein the second metrology measurement comprises an overlay metrology measurement along at least one of the first measurement direction or the second measurement direction (Abstract: first direction, Par. [0013, 0072, 0075]).  
Regarding Claim 12, Ghinovker teaches wherein the first target structure set comprises at least one of one or more one-dimensional periodic target structures or one or more two-dimensional periodic target structures (Fig. 2, 9, Par. [0010, 0019, 0043, 0063, 0072], Claim 1).  

Regarding Claim 13, Ghinovker teaches wherein the second target structure set comprises at least one of one or more one-dimensional periodic target structures or one or more two- dimensional periodic target structures (Fig. 2, 9, Par. [0010, 0019, 0043, 0063, 0072], Claim 1) (Also see Par. 0111-0112]).

Regarding Claim 17, Ghinovker teaches wherein at least a portion of the first working zone of the metrology target is adjacent to at least a portion of the second working zone of the metrology target along an x-direction (See Claim 7 rejection).  

Regarding Claim 18, Ghinovker teaches wherein at least a portion of the first working zone of the metrology target is adjacent to at least a portion of the second working zone of the metrology target along a y-direction (See Claim 8 rejection).

 Regarding Claim 19, Ghinovker teaches wherein the sample comprises a semiconductor wafer (Fig. 19 @ 324, Par. [0148]).  

Regarding Claim 20, Ghinovker teaches a method of measuring overlay of a sample (Title), comprising: 
illuminating (Fig. 19 @ 330, Par. [0149]) a sample (Fig. 19 @ 324, Par. [0148]) having a metrology target (Fig. 19 @ 322, Par. [0148]), the metrology target comprising:
a first target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74A, 74D, Par. [0063, 0072]) formed on one or more layers of the sample (Abstract: two or more successive layers of a substrate, Par. [0043]: layers of a semiconductor wafer), wherein the first target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74A, 74D, Par. [0063, 0072]) comprises at least one first target structure (Fig. 2 @ 74A or 74D, Par. [0063, 0072]) formed within at least one of a first working zone (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A, 72C form the first working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]) or a second working zone (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72B, 72D form the second working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]), wherein each first target structure (Fig. 2 @ 74A, 74D, Par. [0063]) comprises one or more first pattern elements (Fig. 2 @ 76, Par. [0063]) formed along at least one of a first measurement direction or a second measurement direction (Abstract: first direction, Par. [0013, 0072, 0075]); and 
a second target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74B, 74C, Par. [0063, 0072]) formed on one or more layers of the sample (Abstract: two or more successive layers of a substrate, Par. [0043]: layers of a semiconductor wafer), wherein the second target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74B, 74C, Par. [0063, 0072]) comprises at least one second target structure (Fig. 2 @ 74B or 74C, Par. [0063, 0072]) formed within at least one of the first working zone (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A, 72C form the first working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]) or the second working zone (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72B, 72D form the second working zone, Par. [0061-0063]) of the (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]), wherein each second target structure (Fig. 2 @ 74B, 74C, Par. [0063, 0072]) comprises one or more second pattern elements (Fig. 2 @ 76, Par. [0063]) formed along at least one of the first measurement direction or the second measurement direction (Abstract: first direction, Par. [0013, 0072, 0075]), and wherein a center of symmetry of the first working zone of the metrology target and a center of symmetry of the second working zone of the metrology target overlap when an overlay error between one or more layers of the sample is not present (Par. [0003, 0072-0075], Claim 2: each layer is designed to be rotationally symmetric (overlap) at 0, 90, 180, 270, and 360 degrees around the center of the overlay mark when there is no overlay error), and wherein a difference with respect to the overlap of the center of symmetry of the first working zone and the center of symmetry of the second working zone is indicative of one or more overlay errors between layers of the metrology target along at least one of the first measurement direction or the second measurement direction (Par. [0003, 0072-0075], Claim 2: each layer is designed to be rotationally symmetric (overlap) at 0, 90, 180, 270, and 360 degrees around the center of the overlay mark when there is no overlay error and another word, not symmetric (difference with respect to the overlap of the center of symmetry) there is overlay error) (Also see Fig. 9, Par. [0105-0113]); 
detecting illumination (Par. [0150]) emanating from the metrology target (Fig. 19 @ 322, Par. [0148]) of the sample (Fig. 19 @ 324, Par. [0148]);
(Par. [0072-0073, 0148, 0150]); 
generating at least a second overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the second target structure set (Par. [0072-0073, 0148, 0150]); and 
determining an overlay error of the sample based on the first overlay measurement and the second overlay measurement (Par. [0072-0073, 0148, 0150]).  

Regarding Claim 21, Ghinovker teaches wherein the first metrology measurement comprises an overlay metrology measurement along at least one of the first measurement direction or the second measurement direction (See Claim 10 rejection).  

Regarding Claim 22, Ghinovker teaches wherein the second metrology measurement comprises an overlay metrology measurement along at least one of the first measurement direction or the second measurement direction (See Claim 11 rejection).  

Regarding Claim 23, Ghinovker teaches wherein the first target structure set comprises at least one of one or more one-dimensional periodic target structures or one or more two- dimensional periodic target structures (See Claim 12 rejection).  

Regarding Claim 24, Ghinovker teaches wherein the second target structure set comprises at least one of one or more one-dimensional periodic target structures or one or more two- dimensional periodic target structures (See Claim 13 rejection). 

Regarding Claim 31, Ghinovker teaches wherein at least a portion of the first working zone of the metrology target is adjacent to at least a portion of the second working zone of the metrology target along an x-direction (See Claim 7 rejection).  

Regarding Claim 32, Ghinovker teaches wherein at least a portion of the first working zone of the metrology target is adjacent to at least a portion of the second working zone of the metrology target along a y-direction (See Claim 8 rejection).  

Regarding Claim 33, Ghinovker teaches wherein the sample comprises a semiconductor wafer (See Claim 19 rejection). 

Regarding Claim 34, Ghinovker teaches a method of forming a metrology target (Title) comprising: 
forming a first target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74A, 74D, Par. [0063, 0072]) on one or more layers of the sample (Abstract: two or more successive layers of a substrate, Par. [0043]: layers of a semiconductor wafer), wherein the first target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74A, 74D, Par. [0063, 0072]) comprises at least one first target structure (Fig. 2 @ 74A or 74D, Par. [0063, 0072]) formed within at least one of a first working zone (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A, 72C form the first working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]) or a second working zone (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72B, 72D form the second working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]), wherein each first target structure (Fig. 2 @ 74A, 74D, Par. [0063]) comprises one or more first pattern elements (Fig. 2 @ 76, Par. [0063]) formed along at least one of a first measurement direction or a second measurement direction (Abstract: first direction, Par. [0013, 0072, 0075]); and 
forming a second target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74B, 74C, Par. [0063, 0072]) on one or more layers of the sample (Abstract: two or more successive layers of a substrate, Par. [0043]: layers of a semiconductor wafer), wherein the second target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74B, 74C, Par. [0063, 0072]) comprises at least one second target structure (Fig. 2 @ 74B or 74C, Par. [0063, 0072]) formed within at least one of the first working zone (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A, 72C form the first working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]) or the second working zone (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72B, 72D form the second working zone, Par. [0061-0063]) of the metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]), wherein each second target structure (Fig. 2 @ 74B, 74C, Par. [0063, 0072]) comprises one or more second pattern elements (Fig. 2 @ 76, Par. [0063]) formed along at least one of the first measurement direction or the second measurement direction (Abstract: first direction, Par. [0013, 0072, 0075]), and wherein a center of symmetry of the first working zone of the metrology target and a center of symmetry of the second working zone of the metrology target overlap when an overlay error between one or more layers of the sample is not present (Par. [0003, 0072-0075], Claim 2: each layer is designed to be rotationally symmetric (overlap) at 0, 90, 180, 270, and 360 degrees around the center of the overlay mark when there is no overlay error), and wherein a difference with respect to the overlap of the center of symmetry of the first working zone and the center of symmetry of the second working zone is indicative of one or more overlay errors between layers of the metrology target along at least one of the first measurement direction or the second measurement direction (Par. [0003, 0072-0075], Claim 2: each layer is designed to be rotationally symmetric (overlap) at 0, 90, 180, 270, and 360 degrees around the center of the overlay mark when there is no overlay error and another word, not symmetric (difference with respect to the overlap of the center of symmetry) there is overlay error) (Also see Fig. 9, Par. [0105-0113]).  

Regarding Claim 35, Ghinovker teaches wherein the first target structure set comprises at least one of one or more one-dimensional periodic target structures or one or more two- dimensional periodic target structures (See Claim 2 rejection).  

Regarding Claim 36, Ghinovker teaches wherein the second target structure set comprises at least one of one or more one-dimensional periodic target structures or one or more two- dimensional periodic target structures (See Claim 3 rejection).

Regarding Claim 40, Ghinovker teaches wherein at least a portion of the first working zone of the metrology target is adjacent to at least a portion of the second working zone of the metrology target along an x-direction (See Claim 7 rejection).  

Regarding Claim 41, Ghinovker teaches wherein at least a portion of the first working zone of the metrology target is adjacent to at least a portion of the second working zone of the metrology target along a y-direction (See Claim 8 rejection).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 4-6, 14-16, 25-30 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ghinovker in view of US Patent Pub. No. 2018/0275530 A1 by Kandel et al (hereinafter Kandel).


Regarding Claims 4-6, Ghinovker teaches further comprising: 
a target structure set formed on one or more layers of the sample, wherein the target structure set comprises at least one target structure formed within at least one of the first working zone of the metrology target or the second working zone of the metrology target, wherein the target structure comprises one or more pattern elements formed along at least one of the first measurement direction or the second measurement direction (See Claim 1 rejection) but does not explicitly teach a third structure set and a fourth target structure set and a fifth target structure set. 
 
However, Kandel teaches a third structure set and a fourth target structure set and a fifth target structure set (Fig. 3, Par. [0032]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ghinovker by Kandel as taught above such that a third and a fourth and a fifth target structure set formed on one or more layers of the sample, wherein the third and the fourth and the fifth target structure set comprises at least one third and one fourth and one fifth target structure formed within at least one of the first working zone of the metrology target or the second working zone of the metrology target, wherein the third and the fourth and the fifth target structure comprises one or more third and fourth and fifth pattern elements formed along at least 

Note: It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a third structure set and a fourth target structure set and a fifth target structure set in order to obtain a predictable result, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claims 14-16, Ghinovker as modified by Kandel teaches wherein the metrology target of the sample further comprises:
a third and a fourth and a fifth target structure set formed on one or more layers of the sample, wherein the third and a fourth and a fifth target structure set comprises at least one third and a fourth and a fifth target structure formed within at least one of the first working zone of the metrology target or the second working zone of the metrology target, wherein the third and a fourth and a fifth target structure comprises one or more third 39P5846PATENT and a fourth and a fifth pattern elements formed along at least one of the first measurement direction or the second measurement direction (See Claims 4-6 rejection).  

Regarding Claim 25, Ghinovker as modified by Kandel teaches wherein the metrology target further comprises: 
a third target structure set formed on one or more layers of the sample, wherein the third target structure set comprises at least one third target structure formed within at least one of the first working zone of the metrology target or the second working zone of (See Claim 4 rejection).  

Regarding Claim 26, Ghinovker teaches further comprising: 
generating at least a overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the target structure set (Par. [0072-0073, 0148, 0150]); and 
determining an overlay error of the sample based on at least two of the first overlay measurement, the second overlay measurement, or the third overlay measurement (Par. [0072-0073, 0148, 0150]) but does not explicitly teach third overlay measurement and third structure set.  

However, Kandel teaches a third structure set (Fig. 3, Par. [0032]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ghinovker by Kandel as taught above such that generating at least a third overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the third target structure set is accomplished in order to obtain a predictable result.

Note: It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a third structure set to implement the method of generating at least a third overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the third target structure set in order to obtain a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 27, Ghinovker as modified by Kandel teaches wherein the metrology target further comprises: 
a fourth target structure set formed on one or more layers of the sample, wherein the fourth target structure set comprises at least one fourth target structure formed within at least one of the first working zone of the metrology target or the second working zone of the metrology target, wherein the fourth target structure comprises one or more fourth pattern elements formed along at least one of the first measurement direction or the second measurement direction (See Claim 5 rejection).  

Regarding Claim 28, Ghinovker teaches further comprising: 
generating at least a overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the target structure set (Par. [0072-0073, 0148, 0150]); and 
determining an overlay error of the sample based on at least two of the first overlay measurement, the second overlay measurement, the third overlay measurement, or the fourth overlay measurement (Par. [0072-0073, 0148, 0150]) but does not explicitly teach fourth overlay measurement and fourth structure set.  

However, Kandel teaches a fourth structure set (Fig. 3, Par. [0032]).



Note: It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fourth structure set to implement the method of generating at least a fourth overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the fourth target structure set in order to obtain a predictable result, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Regarding Claim 29, Ghinovker as modified by Kandel teaches wherein the metrology target further comprises: 
a fifth target structure set formed on one or more layers of the sample, wherein the fifth target structure set comprises at least one fifth target structure formed within at least one of the first working zone of the metrology target or the second working zone of the metrology target, wherein the fifth target structure comprises one or more fifth pattern elements formed along at least one of the first measurement direction or the second measurement direction (See Claim 6 rejection).  

Regarding Claim 30, Ghinovker teaches further comprising: 
(Par. [0072-0073, 0148, 0150]); and 
determining an overlay error of the sample based on at least two of the first overlay measurement, the second overlay measurement, the third overlay measurement, or the fourth overlay measurement (Par. [0072-0073, 0148, 0150]) but does not explicitly teach fifth overlay measurement and fifth structure set.  

However, Kandel teaches a fifth structure set (Fig. 3, Par. [0032]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ghinovker by Kandel as taught above such that generating at least a fifth overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the fifth target structure set is accomplished in order to obtain a predictable result.

Note: It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fifth structure set to implement the method of generating at least a fifth overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the fifth target structure set in order to obtain a predictable result, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
 
Regarding Claims 37-39, Ghinovker as modified by Kandel teaches wherein the metrology target of the sample further comprises:
a third and a fourth and a fifth target structure set formed on one or more layers of the sample, wherein the third and a fourth and a fifth target structure set comprises at least one third and a fourth and a fifth target structure formed within at least one of the first working zone of the metrology target or the second working zone of the metrology target, wherein the third and a fourth and a fifth target structure comprises one or more third 39P5846PATENT and a fourth and a fifth pattern elements formed along at least one of the first measurement direction or the second measurement direction (See Claims 4-6 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMIL AHMED/           Primary Examiner, Art Unit 2886